NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUY JONES,                                      No.    15-17512

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-01841-JAM-AC
 v.

BRADSHAW BAR GROUP, INC., D.B.A.                MEMORANDUM*
The Rink; BRUCE D. FITE; CHARLES
FITE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted September 11, 2017**
                             San Francisco, California

Before: GOULD and WATFORD, Circuit Judges, and SANDS,*** District Judge.

      Guy Jones filed suit against the Bradshaw Bar Group, Inc., Bruce D. Fite,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable W. Louis Sands, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
and Charles Fite (collectively, “Bradshaw”), bringing claims for violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Unruh

Civil Rights Act, Cal. Civ. Code § 51 et seq., and other California statutes.

      The parties submitted a consent decree and proposed order to the district

court. The consent decree resolved all issues between the parties except for the

matter of Jones’s attorneys’ fees. The district court entered the consent decree on

March 10, 2015.

      On September 23, 2015, Jones filed a motion for attorneys’ fees. The

district court denied the motion as untimely, citing Local Rule 293(a), which

requires attorneys’ fees motions pursuant to statute to be filed no later than twenty-

eight days after the entry of a final judgment. See E.D. Cal. R. 293(a).

      Jones argues that the consent decree did not constitute a final judgment as to

the issue of attorneys’ fees because it did not resolve that issue. But our law is

contrary: “A consent decree is considered a final judgment despite the fact that the

district court retains jurisdiction over the case.” Stone v. City & Cty. of San

Francisco, 968 F.2d 850, 854 (9th Cir. 1992). A motion for attorneys’ fees “does

not imply a change in the judgment, but merely seeks what is due because of the

judgment.” White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445, 452 (1982) (quoting

Knighton v. Watkins, 616 F.2d 795, 797 (5th Cir. 1980)). Here, the consent decree

entirely resolved the merits of the case—leaving only the “collateral” matter of


                                           2
attorneys’ fees. See id. at 451. We conclude that the consent decree was a final

judgment and triggered the twenty-eight-day deadline for an attorneys’ fee request

as is set by Local Rule 293(a). See id. at 451–52.

      Jones next argues that applying a local rule to bar a request for fees here

undermines the public policy underlying the ADA and the relevant California

statutes. We disagree. While Congress provided for an award of attorneys’ fees

under the ADA, it did not prohibit deadlines for filing such requests. See 42

U.S.C. § 12205. The same is true of the California statutes at issue. See Cal. Civ.

Code §§ 52(b)(3), 54.3(a), 55; Cal. Civ. Proc. Code § 1021.5; Cal. Health & Safety

Code § 19953. And “district courts remain free to adopt local rules establishing

timeliness standards for the filing of claims for attorney’s fees.” White, 455 U.S. at

454. A local rule may bar as untimely a request for attorneys’ fees under the ADA

and the relevant California statutes.

      Jones further argues that the district court’s ruling was contrary to the

parties’ understanding and intent, contending that the parties continued to negotiate

attorneys’ fees after the deadline set by Local Rule 293(a) had passed. But the

Eastern District’s Local Rules provide that, outside of a few exceptions that are not

applicable here, extensions of time must be approved by the district court. See

E.D. Cal. R. 144(a). The parties’ conduct alone could not modify the deadline for

filing motions for attorneys’ fees.


                                          3
      Jones also contends that the parties’ conduct showed that they understood

the consent decree to extend the time to answer. However, “the scope of a consent

decree must be discerned within its four corners, and not by reference to what

might satisfy the purposes of one of the parties to it.” United States v. Armour &

Co., 402 U.S. 673, 682 (1971). Nowhere does the consent decree by its terms

extend the deadline for filing a motion for attorneys’ fees. In reply, Jones contends

that Defendants would not be prejudiced by the award of attorneys’ fees. But even

if this were assumed to be true, it does not constitute sufficient grounds for

disregarding the Eastern District’s Local Rules.

      For the reasons above stated, the district court did not abuse its discretion in

denying the motion for attorneys’ fees as untimely. See Guam Sasaki Corp. v.

Diana’s Inc., 881 F.2d 713, 716 (9th Cir. 1989) (“[I]n reviewing rulings of the

district court regarding local practice and local rules, the appropriate standard of

review is abuse of discretion.”).

      AFFIRMED.




                                           4